Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 May 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa
Genève ce 30 may 1780.
Vous ne sauries croire combien m’a fait de plaisir vôtre lettre, parcequ’il y avoit longtemps que je n’avois de vos nouvelles, et j’etois tres en peine de vous, je vous ecrirai le plus exactement que je pourrai, j’ai été fort content d’apprendre qu’Adams avec son frere viendront peut être à Geneve, parceque cela m’entretiendra beaucoup mon anglois. Les lettres de mon cher papa et de ma chere mama m’ont fait beaucoup de plaisir, parcequ’il y avoit longtemps que je n’avois reçû de leurs nouvelles; je leurs écrirai à la premiere lettre que je vous ecrirai, ainsi qu’a mon cher frere, et je leurs envoyerai une piece de dessin; je languis bien d’avoir fini mes etudes pour aller les voir. J’aimerois beaucoup que vous et ma famille vinssiès faire un tour à Geneve; je desirerois aussi beaucoup que Cockran vint avec Adams en pension chez Mr Marignac; je m’y trouve très bien mon cher Grand papa je ferai tous mes efforts pour être plus diligent dans la suite; vous m’aves demandés les livres anglois que j’etudiois j’explique les petits livres anglois que vous m’aves donnés. Je m’aplique beaucoup à mon latin et à mes autres études, pour aller vite revoir ma patrie; mais je crois que je n’y irai pas de longtemps si je fais mes etudes je vous prie d’exhorter Cockran de venir en pension à genéve avec moi cela me ferait un grand plaisir.
Mon cher grand papa je suis avec un profond respect Votre tres humble et très obeissant petit fils
B Franklin B
Dites s’il vous plait à cockran que je lui ecrirai le mois prochain Mr et Me marignac vous presentent bien leurs respects.
 
Addressed: A Monsieur / Monsieur Franklin Ministre / plénipotentiaire des Provinces unies / de L’Amérique auprès de sa Majesté / très Chrétienne. Adressée à Monsieur / Grand Banquier ruë Montmartre / A Paris
